Citation Nr: 0005935	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  96-45 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis.

2.  Entitlement to service connection for muscle spasm.

3.  Entitlement to service connection for chalazion of the 
eyelid.

4.  Entitlement to service connection for abnormal lymph node 
function.

5.  Entitlement to service connection for frostbite.

6.  Entitlement to service connection for gastritis.

7.  Entitlement to service connection for loss of sense of 
smell.

8.  Entitlement to service connection for loss of sense of 
taste.

9.  Entitlement to an increased rating for irritable bladder, 
currently evaluated as 20 percent disabling.

10.  Entitlement to an increased rating for sinusitis with 
headache and history of allergic rhinitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from March 1982 to July 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied service connection for arthritis 
of multiple joints, muscle spasms, chalazions of the eyelids, 
abnormal lymph node function, hemorrhoids, frostbite, 
gastritis, and loss of sense of smell and sense of taste 
claimed as secondary to the veteran's service-connected 
disability from sinusitis.  The veteran has also appealed a 
rating decision in which the RO denied increased ratings for 
sinusitis and irritable bladder with history of ureteral 
syndrome and recurrent urinary tract infections, both rated 
10 percent disabling.  In a February 1999 rating decision, 
the RO awarded a higher rating of 20 percent for irritable 
bladder.

At the hearing before the undersigned member of the Board in 
September 1999, it was noted that the RO issued a statement 
of the case (SOC) concerning the denial of a compensable 
rating for hemorrhoids in April 1999.  This was in response 
to a March 1999 notice of disagreement (NOD) filed in 
response to a February 1999 rating decision.  It was noted at 
the hearing that the appellant had one year from the date of 
notice of the rating action appealed within which to file a 
substantive appeal, which is not of record, and that, in the 
absence of a substantive appeal the Board does not have 
jurisdiction over that issue at this time.  

The veteran has filed a claim for a total disability rating 
for compensation purposes based on individual unemployability 
(TDIU), hearing loss secondary to sinusitis and noise 
exposure, asthmatic bronchitis secondary to sinusitis, 
vaginal warts, depression, a balance disorder, and 
fibromyalgia.  Such claims are referred to the RO for 
appropriate action.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran has current disability from multiple joint 
arthritis which is related to any disease or injury she 
incurred during her active military service.

2.  The record contains no competent medical evidence that 
the veteran has current disability from a disorder manifested 
by muscle spasms which is related to any disease or injury 
she incurred during her active military service.

3.  The record contains no competent medical evidence or 
opinion that the veteran has current disability from 
chalazions of the eyelids which is related to any disease or 
injury she incurred during her active military service.

4.  The record contains no competent medical evidence or 
opinion that the veteran has current disability from abnormal 
lymph node function.

5.  The record contains no competent medical evidence that 
the veteran has current disability from frostbite or other 
cold-weather related injury which was incurred during her 
active military service.

6.  The record contains no competent medical evidence or 
opinion that the veteran's gastric symptoms, currently 
diagnosed as mild gastritis, are related to any disease or 
injury she incurred during her active military service.

7.  The veteran's service-connected disability from irritable 
bladder with history of ureteral syndrome and recurrent 
urinary tract infections is manifested by urgency-type 
frequency requiring the daily use of absorbent materials 
which must be changed as often as eight times per day.

8.  The veteran's disability from sinusitis with headaches is 
manifested by complaints of headache with occasional nasal 
discharge and post-nasal drip, and rhinitis, without clinical 
evidence of three or more incapacitating episodes per year 
requiring prolonged antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, or; clinical findings of severe and frequent 
headache, purulent discharge, or crusting reflecting 
purulence.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of multiple joints is not well grounded.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The claim of entitlement to service connection for muscle 
spasms is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The claim of entitlement to service connection for 
chalazions of the eyelids is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

4. The claim of entitlement to service connection for 
abnormal lymph node function is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

5.  The claim of entitlement to service connection for 
residuals of frostbite to the hands is not well grounded.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

6.  The claim of entitlement to service connection for 
gastritis is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

7.  The criteria for a schedular rating of 60 percent for 
irritable bladder with history of ureteral syndrome and 
recurrent urinary tract infections have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7512 
(1999).

8.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, 
Diagnostic Codes 6513 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops arthritis to a degree of disability of 10 
percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.  Further, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Also, disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
arthritis of multiple joints, muscle spasm, chalazions of the 
eyelids, abnormal lymph node function, frostbite, and 
gastritis are not well grounded.  Where a claim is not well 
grounded it is incomplete, and the Department of Veterans 
Affairs (VA) is obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in its notice of rating decision and in 
the statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which she 
should submit for well-grounded claims.  Unlike the situation 
in Robinette, in this case the veteran has not advised VA of 
the existence of any particular evidence which, if obtained, 
would render these claims well grounded.

A.  Multiple Joint Arthritis

The veteran reported having multiple joint pain in a 
statement received by the RO in July 1995.  She attributed 
the symptoms to the rigorous physical training she underwent 
during her military service.

The veteran's service medical records do not show that she 
had complaints, diagnoses, or treatment of arthritis.  In a 
report of medical history dated in March 1993, she denied a 
history of arthritis, rheumatism, or bursitis.  However, she 
did report a history of painful or "trick" shoulder or 
elbow, recurrent back pain, trick or locked knee, and foot 
trouble.  In June 1993, the veteran elected not to undergo a 
separation medical examination.

The veteran did not claim service connection for arthritis in 
an application for compensation filed in December 1993.  No 
diagnosis of arthritis is contained in a report of a VA 
medical examination dated in March 1994.

The veteran underwent a VA orthopedic examination in 
September 1995.  The examination revealed normal ranges of 
motion in all joints in the knees, ankles, elbows, hands, 
wrists, and fingers. There was normal range of motion in the 
cervical and thoracolumbar spine.  Clinical examination of 
the knees showed some patellofemoral grating consistent with 
mild chondromalacia.  The reported diagnosis was mild, 
bilateral chondromalacia of the patella.

A diagnosis of patellofemoral syndrome was made by a private 
physician who examined the veteran in March 1996.  The same 
diagnosis is reported in treatment notes dated in April 1996.  
Such treatment notes contain no indication that the knee 
disorder is related to any disease or injury the veteran 
incurred during her active military service.  A radiology 
report dated in April 1996 shows that the veteran underwent 
X-ray studies of her shoulders, wrists, hands, hips, knees, 
ankles, and right foot.  The report contains no indication 
that any of such joints had arthritis.  In January 1999, all 
laboratory tests for arthritis were negative.  X-rays of the 
shoulders, hips, knees, and wrists taken in March 1999 also 
did not show arthritis or any other bone or joint 
abnormality.

The Board has reviewed the entire record and finds that it 
lacks satisfactory evidence of all three elements of the 
Caluza analysis insofar as the claim of multiple joint 
arthritis is concerned.  Therefore, the Board concludes that 
the claim for service connection for multiple joint arthritis 
is not well grounded.

The Board has considered the testimony proffered by the 
veteran during a hearing at the RO in March 1997 and before 
the undersigned member of the Board in September 1999.  
However, in the absence of evidence that she has the 
expertise to render medical opinions that she has current 
disability from arthritis or that there is a relationship 
between the claimed disability to an in-service disease or 
injury, her assertions that she has arthritis which is 
related to a disease or injury she sustained during such 
service are afforded no probative weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

B.  Muscle Spasm

The veteran testified that she had treatment during her 
active service for muscle spasms, mainly in her neck and 
back.  She associated the in-service symptoms with lifting 
heavy objects as part of her job responsibilities in supply.  
She stated that she had current disability from similar 
symptoms which, on at least one occasion, required overnight 
treatment in a hospital.

The veteran's service medical records do no show that she had 
complaints, diagnoses, or treatment of a disorder manifested 
by muscle spasms.  A review of the entire record, including 
medical records generated after the veteran's separation from 
service, yields no competent medical evidence that she has 
current disability from a disorder manifested by muscle 
spasms which is related to any disease or injury she incurred 
during her active military service.  The veteran's assertion 
that she has current disability from a disorder manifested by 
muscle spasms which is related to a disease or injury she 
incurred during her active military service are afforded no 
probative weight, as the record contains no evidence that she 
has the expertise to render such an opinion.  The Board 
concludes that the claim for service connection for muscle 
spasms is not well grounded.

C.  Chalazions of the Eyelids

Service medical records show that the veteran was treated in 
August 1992 for cysts on the right upper and left lower 
eyelids.  In a report of medical history dated in March 1993, 
the veteran stated that she had recurring cysts on both 
eyelids.  An examiner elaborated that the veteran had been 
treated with medication for chalazions.  Subsequently dated 
service medical records do not show treatment for chalazions 
of the eyelids.  

During the VA general medical examination in March 1994, the 
veteran did not report complaints associated with her eyes.  
On examination, her eyes were normal.  No diagnosis of an 
eyelid disorder was reported.  More recently dated records of 
private and VA outpatient treatment and reports of private 
hospitalizations do not show that the veteran has had a 
recurrence of or current disability from chalazions of the 
eyelids.  During VA outpatient treatment in September 1998 
and March 1999, the veteran's eyes were within normal limits.  
In a history given at the time of a December 1998 VA 
examination, the veteran did not report a history or current 
complaints of an eye disorder.  No clinical findings of an 
eye disorder were reported.

The veteran testified that she had chalazions of the eyelids 
due to a combination of exposure to dust and pollen and as a 
result of her service-connected disability from sinusitis.  
She testified that a VA allergist had told her that her 
eyelid chalazions were an "extension" of her sinusitis.  
The Board has reviewed the copies of the records of the VA 
outpatient treatment submitted by the veteran in September 
1999.  Such records contain no clinical findings that the 
veteran had chalazions of the eyelids, nor any competent 
medical opinion indicating a relationship between an eye 
disorder and any disease or injury that the veteran incurred 
during her active military service.  

The veteran is competent to testify about her eye symptoms.  
However, it does not appear from the record that she has the 
expertise to render an opinion about the diagnosis of her 
symptoms or the relationship, if any, to any disease or 
injury she incurred during her active military service.  As 
competent evidence of current disability and the "nexus" 
elements is lacking, the Board concludes that the claim for 
service connection for chalazions of the eyelids is not well 
grounded.

D.  Abnormal Lymph Node Function

Service medical records show that in March 1990, the veteran 
had cervical lymphadenopathy after having symptoms diagnosed 
as tonsillitis and "strepp" throat.  Lymphadenopathy was 
noted again during examinations in September and November 
1990, and February 1991.

During a VA general medical examination in March 1994, the 
veteran told the examiner that the lymph nodes in the right 
anterior chain became tender and that she had to be treated 
with antibiotics.  A lymphatic examination was normal except 
in the cervical area where there were several tiny, nontender 
lymph nodes in the anterior chain.  No diagnosis pertinent to 
a lymphatic disorder was reported.

VA outpatient treatment notes show that the veteran underwent 
an ear, nose, and throat examination in March 1996, when a 
one-centimeter, mobile, nontender node was noted in the left 
posterior neck.  No diagnosis of a lymphatic disorder was 
reported.  When examined in May 1998, the veteran's neck had 
right side adenopathy, but no diagnosis of a lymphatic 
disorder was reported.  During a VA sinus examination in 
December 1998, the veteran's neck was normal, without 
adenopathy.  During outpatient VA treatment in March 1999, 
small, shotty nodes in the veteran's neck were noted.  No 
disorder of the lymphatic system was reported.

The Board has reviewed the entire record and finds that it 
contains no competent medical evidence that the veteran has 
current disability from abnormal lymph node function.  Her 
assertions that she has a lymphatic disorder are afforded no 
probative weight, as the evidence does not show that she has 
the expertise to render a competent opinion on the matter.  
The first element of the Caluza analysis is not satisfied.  
Therefore the Board concludes that the claim for service 
connection for abnormal lymph node function is not well 
grounded.


E.  Frostbite

The veteran testified in March 1997 and September 1999 that 
she developed symptoms of tingling, numbness, and 
discoloration in her hands during the first winter she served 
in Europe.  She stated that a physician had told her that the 
symptoms were related to cold exposure.  Several years after 
her separation from service, she was diagnosed to have 
bilateral carpal tunnel syndrome.  She has asserted that she 
had the same symptoms in service that were subsequently 
diagnosed as carpal tunnel syndrome.

Service medical records contain no indication that the 
veteran sustained frostbite or any other cold weather-related 
injury during her active military service.  Medical records 
generated after the veteran's separation from service contain 
no indication that she has current disability which is 
related to frostbite or a cold weather-related injury 
incurred during her active duty service.

The Board finds that the record contains no competent medical 
evidence that the veteran has current disability from 
frostbite or other cold weather-related injury which was 
incurred during her active military service.  The veteran's 
own assertion that she has current disability which is 
related to in-service cold exposure are afforded no probative 
weight, as the record contains no evidence that she has the 
expertise to render an opinion about such a relationship.  
Further, her assertions about what she was told by a 
physician during her active service are too attenuated and 
inherently unreliable to constitute the medical evidence 
necessary to support a well-grounded claim.  See Robinette, 
v. Brown, 8 Vet. App. 69 (1995).  The Board concludes that 
the claim for service connection for frostbite is not well 
grounded.

F.  Gastritis

Private medical records dated in January 1996 show that the 
veteran complained of having flatulence for more than four 
years.  She also complained of heartburn, burping, and 
feeling bloated.  A physician reported impressions of 
flatulence, rule out peptic ulcer disease, and 
gastroesophageal reflux disease.  An 
esophagogastroduodenoscopy with biopsy revealed no 
abnormality other than mild gastritis.  The veteran has 
asserted that she was treated for the same symptoms during 
her active service.  She has claimed entitlement to service 
connection for gastritis.  Implied in her contention is the 
assertion that she has current disability from gastritis 
which is related to a disease or injury she incurred during 
her active military service.  

A service medical record dated in June 1990 documents the 
veteran's complaints of swelling and bloating lasting two 
months.  On examination, her abdomen was soft and nontender.  
There were positive bowel sounds.  There were no masses.  The 
examiner did not report any diagnosis.  In January 1993, the 
veteran's reported symptoms of diarrhea and dehydration.  A 
physical examination was normal.  The examiner noted an 
impression of viral gastroenteritis.  In a report of medical 
history dated in March 1993, the veteran denied a history of 
frequent indigestion and stomach, liver, or intestinal 
problems.  In May 1993, the veteran was given medication for 
constipation after she complained of cramping pain in her 
abdomen.

The veteran testified in September 1999 that she was treated 
for stomach complaints during her entire active duty service.  
However, she stated her symptoms became severe during her 
last assignment in Savannah, Georgia.  She stated that she 
had current disability from gastric ulcers.  She implied that 
the gastric disorder was partially the result of medications 
which she was taking for her symptoms related to service-
connected disability from sinusitis.

A review of the entire record yields no competent medical 
evidence or opinion that the veteran's symptoms, currently 
diagnosed as mild gastritis, are related to any disease or 
injury she incurred during her active military service.  Her 
own assertions that there is a nexus between current 
disability from gastritis and a disease or injury she 
incurred during her active service are afforded no probative 
weight.


II.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for her service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
her claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).


A.  Irritable Bladder

Service medical records show that the veteran complained of 
urinary frequency, urgency, and occasional dysuria in 
February 1985.  She was hospitalized in February 1988 for 
cystoscopy with random bladder biopsies.  A hospital record 
contains a diagnosis of irritable bladder symptoms.  She 
continued to have symptoms of urgency and urinary 
incontinence.  A record dated in June 1998 indicated that she 
was wearing absorbent materials.

During a March 1994 general medical examination, the veteran 
complained of urinary urgency, frequency, and incontinence.  
The examiner reported a diagnosis of bladder condition with 
urgency and frequency, with "staph" infection.

In an April 1994 rating decision, the RO granted service 
connection for irritable bladder with history of ureteral 
syndrome and recurrent urinary tract infections.  A rating of 
10 percent was awarded, effective from the date of the day 
following the veteran's separation from service.  An 
increased rating of 20 percent was awarded by the RO's 
February 1999 rating decision, effective from July 29, 1996.

The Ro has rated the veteran disability from irritable 
bladder utilizing Diagnostic Code 7512.  Under Diagnostic 
Code 7512, chronic cystitis is rated as voiding dysfunction.  
Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is rated 
as urine leakage, frequency or obstructed voiding.  A 20 
percent rating is assigned for a voiding dysfunction which 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day.  Where such a dysfunction 
requires the wearing of absorbent materials which must be 
change two to four times per day, a 40 percent rating is 
assigned.  Where urinary incontinence requires use of an 
appliance or wearing absorbent materials which must be 
changed more than four times per day, a 60 percent rating is 
for assignment.  Where the dysfunction involves increased 
urinary frequency with a daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night, a 20 percent rating is assigned.  A 40 percent 
evaluation is for assignment when the daytime voiding 
interval is less than one hour or there is awakening to void 
five or more times per night.

The Board has reviewed the entire record and finds that the 
criteria for a rating of 60 percent have been met.  The 
veteran testified in September 1999 that she wore absorbent 
materials because of daily urinary incontinence.  She uses 
the materials 24 hours per day and changes them approximately 
eight times per day.  The veteran's testimony is consistent 
with the history she gave during a VA genitourinary 
examination in December 1998.  At that time, she reported 
that she wore four to six Depends per day and wore diapers at 
night.  She reported having three to four urinary tract 
infections per year for which she took Septra.  The examiner 
reported a diagnosis of chronic, urgency-type urinary 
incontinence with recurrent urinary tract infection.  The 
veteran's claimed use of absorbent materials is also 
corroborated by VA outpatient treatment records.  A treatment 
note dated as recently as May 1999 indicates that the veteran 
was issued a 30-day supply of incontinence liners.  She was 
also prescribed medication for incontinence.

Based on a thorough review of the entire record, the Board 
finds that the veteran's urinary disorder is manifested by 
urgency-type frequency requiring the daily use of absorbent 
materials which must be changed as often as eight times per 
day.  Therefore, the Board concludes that the criteria for a 
schedular rating of 60 percent have been met.

B.  Sinusitis

Service medical records show that the veteran had frequent 
episodes of sinusitis manifested by headaches, sinus 
congestion, tenderness over the frontal and maxillary 
sinuses, seasonal rhinitis due to pollen allergy, and 
purulent nasal and post-nasal drainage.  She was granted 
entitlement to service connection for sinusitis with 
headaches and history of allergic rhinitis by the RO's April 
1994 rating decision.  The associated disability has been 
rated 10 percent disabling since the time of the veteran's 
separation from service.

The Board notes that the RO has considered the veteran's 
disability from sinusitis under both the former and revised 
rating criteria for respiratory disorders.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (when there has 
been a change in an applicable statute or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so).  Under the 
former rating criteria, a 10 percent rating is assigned for 
moderate sinusitis, with discharge or crusting or scabbing, 
and infrequent headaches.  A 30 percent rating is assigned 
for severe sinusitis, with frequently incapacitating 
recurrences, severe and frequent headaches, or purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating is assigned for postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97, Diagnostic Codes 6513 (1996).  
Under the revised rating criteria, a 10 percent rating is 
assigned for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is assigned for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or: more than six non-
incapacitating episode per year of sinusitis characterized by 
headaches, pain, purulent discharge or crusting.  A 50 
percent rating is assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6513 
(1999).  An incapacitating episode of sinusitis means one 
that requires bedrest and treatment by a physician.

When the veteran testified in September 1999, she attributed 
daily headaches to her sinusitis.  Her other complaints 
included pain, pressure, inflammation, swelling, and 
puffiness of the eyes.  She was taking an over-the-counter 
medication which contained a decongestant and an 
antihistamine.  She also reported that she was taking 
antibiotic medication for her sinusitis for periods up to six 
weeks with only brief intervening periods when she did not 
take antibiotic medication.  She testified that a recent 
computed tomography (CT) scan of her sinuses showed polyps 
and inflamed maximally membranes.

X-rays of the veteran's sinuses taken at the time of the 
March 1994 VA examination showed no significant pathological 
findings involving the paranasal sinuses.  A CT scan of the 
veteran's sinuses conducted in early March 1996 showed two 
small, nodular soft tissue densities in the left maxillary 
sinus consistent with mucus retention cysts.  The CT scan was 
interpreted by an examiner during a later ear, nose, and 
throat consultation as showing only minimal, if any sinus 
disease.  An examiner noted doubt that the veteran's 
headaches were due to a sinus disorder.

The veteran has submitted a drug store's record of 
medications prescribed to her during 1996.  She was dispensed 
antibiotics in January, April, September, and December.

Recently dated VA outpatient treatment records show that the 
veteran complained of pain over the frontal and maxillary 
sinuses in April 1998.  She was given an antibiotic 
(Augmentin) and a nasal spray.  A report of a CT scan dated 
in May 1998 contains the limited finding of three small 
polyps in the left maxillary sinus, unchanged since March 
1996.  During a ear, nose, and throat examination in 
September 1998, the only noted abnormality pertinent to the 
veteran's nose were large turbinates.  The examiner noted an 
assessment of chronic respiratory allergies.  When seen in a 
state health clinic in April 1999, the veteran gave a history 
of seasonal, chronic sinusitis, bronchitis, and productive 
cough.  On examination, her head, nose, mouth and throat were 
within normal limits.  An examiner reported among the 
diagnoses a history of allergic rhinoconjunctivitis.

During a VA sinus examination in December 1998, the veteran 
reported complaints of frequent swelling and congestion in 
her nose.  At times, she had nose bleeds and headaches.  She 
reported that her sinuses drained posteriorly into her lungs 
causing her to cough.  She stated that her sense of smell and 
tasted were markedly diminished.  On examination, her throat 
and pharynx were unremarkable.  Examination of the external 
nasal passages was also unremarkable.  There was minimal 
swelling in the turbinates.  There was no evidence of 
bleeding or pus.  X-rays showed mild mucoperiosteal 
thickening in the right maxillary sinus as well as the right 
ethmoid air cells.  The examiner who conducted the clinical 
examination reported diagnoses of history of allergic 
rhinitis, currently quiescent, and history of sinusitis with 
prior X-rays not showing evidence of sinusitis.

The Board has reviewed the entire record.  Despite the 
veteran's assertions that her disability from sinusitis 
warrants a rating higher than 10 percent and her assertions 
that she has been on near-continuous antibiotic medication 
for sinusitis, the Board has found no clinical evidence that 
the veteran's sinusitis is manifested by frequently 
incapacitating recurrences, severe and frequent headaches, or 
purulent discharge or crusting reflecting purulence, nor any 
medical evidence that the sinus disorder results in three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, purulent discharge or crusting.  While 
the record does show that the veteran was treated with 
antibiotic medication several times during 1996 and once in 
April 1998, the records do not document either the number or 
severity of episodes of sinusitis that would support the 
assignment of a rating in excess of 10 percent.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2,  (1999).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  In this case, absent evidence of 
either more severe or more frequent episodes, the veteran's 
disability from sinusitis, as discussed above, does not 
approximate the criteria for the next higher schedular 
evaluation of 30 percent.

C.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided under 
both the former and the current rating criteria for 
sinusitis, but the medical evidence reflects that the 
required manifestations are not present in this case.  
Although no higher schedular rating is assignable for a 
urinary disorder manifested by voiding dysfunction, the 60 
percent rating to be assigned pursuant to this decision 
anticipates the level of disability associated with the 
veteran's bladder disorder.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for her 
sinusitis or bladder disorder, nor is it shown that such 
disorders otherwise so markedly interfere with employment as 
to render impractical the application of regular schedular 
standards.  There is no evidence that the impairments 
resulting solely from such disorders warrant extra-schedular 
consideration.  Rather, for the reasons noted above, the 
Board concludes that the impairments resulting from sinusitis 
and irritable bladder are adequately compensated by the 
schedular evaluations provided by this decision.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.



ORDER

Service connection is denied for arthritis of multiple 
joints, muscle spasm, chalazions of the eyelids, abnormal 
lymph node function, frostbite, and gastritis.

An increased rating of 60 percent for irritable bladder with 
history of ureteral syndrome and recurrent urinary tract 
infections is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A rating higher than 10 percent for sinusitis is denied.


REMAND

The veteran has made claims for secondary service connection 
for loss of senses of smell and taste.  She testified in 
September 1999 that she underwent testing for the sense 
disorders at a VA medical facility in 1997 and was told by a 
VA physician that her loss of smell and taste was due to her 
service connected disability from sinusitis.  She further 
testified that all her treatment was given at the VA medical 
center at Fayetteville, North Carolina.  She submitted copies 
of some recently dated VA treatment records.  A record dated 
in May 1998 shows that the veteran's complaints included 
anosmia and that she was referred for an ear, nose, and 
throat examination.  Notes of an ear, nose, and throat 
examination dated in September 1998 do not contain any 
findings pertinent to the veteran's sense of taste or smell.  
However, the record contains no documentation which indicates 
that the RO has attempted to obtain records of the veteran's 
VA treatment during the period from May 1995 to January  
1998.  Such records are deemed to be within the control of 
the Secretary of VA and must be included in the record as 
they may be determinative of the claim.  Therefore a remand 
is necessary for the purpose of obtaining such records.  See 
Bell v. Derwinski, 2 Vet. App. 492 (1992).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should take all necessary 
steps to obtain any pertinent records of 
the veteran's treatment at the VA Medical 
Center at Fayetteville, North Carolina, 
for claimed loss of sense of smell and 
taste.  The RO should associate such 
records with the claims folder.

2.  The RO should re-adjudicate the 
claims of entitlement to service 
connection for loss of sense of smell and 
taste.  If the RO determines that either 
or both of such claims are well grounded, 
any appropriate additional development 
should be undertaken.

3.  If service connection for loss of 
sense of smell or taste remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

